Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Zhu et al. for the "COMMUNICATION METHOD AND NETWORK DEVICE" filed 05/01/2020 has been examined.  This application is a continuation of PCT/CN2018/106589, filed 09/20/2018 and claims foreign priority to 201711095765.8, filed 11/09/2017 in China.  Claims 1-19 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

Claim Objections 
3.  	Claims 10, 15 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.       Claims 1, 3-6, 9-10, 12-17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mildh et al. (US#2019/0364495) in view of Park et al. (US#10,791,508).  
Regarding claims 10, 15, the references disclose a system for facilitating network slice selection process to serve an application, in accordance with the essential features of the claim.  Mildh et al. (US#2019/0364495) discloses a network device comprising: obtain one or more priorities of one or more network slices in a first network slice set for providing a service to an application (see Figs. 1, 9; para [0005],[0040]-[0060]: communication system (100, 900) employing network slicing is configured to select a pre-configured access category indicating a priority of communication with the communication system (100, 900) and based on a criterion dependent on a network slice (slice 0, slice 1)); and a transmitter configured to send a correspondence between the one or more priorities and the one or more network slices in the first network slice set to a second network device, wherein a terminal route selection policy on a terminal is updated based on the correspondence (Figs. 13-14; para [0070]-[0078]: indicating a priority of communication with the communication system and based on a criterion dependent on a network slice (slice 0, slice 1) at a step or module 1330).
Although Mildh references does not disclose expressly the step wherein a terminal route selection policy on a terminal is updated based on the correspondence.  However, Mildh teaches the network slice selection is to be understood as selection of the RAN configuration appropriate for a particular slice as well as selection of the CN instance to setup the RAN/CN interface for the UE (Fig. 9, para [0042]-[0044]).  In the same field of endeavor, Park et al. (US#10,791,508) teaches a method for efficiently selecting a network node capable of supporting slice/service requested by a user equipment (UE), in which a network slice selection assistance information see Figs. 11, 17; Col. 2, lines 1-20 & Col. 2, line 59 to Col. 3, line 12: Determination of NSSAI based on UE policy).
Regarding claim 12, the reference further teach wherein determine the first network slice set associated with the application: and determine the one or more priorities based on service capabilities of the one or more network slices in the first network slice set (Mildh et al.: Fig. 14; para. [0075]-[0077]). 
Regarding claim 13, the reference further teach wherein the correspondence is a correspondence between the one or more priorities and network slice selection assistance information of the one or more network slices in the first network slice set (Mildh et al.: Fig. 9; para [0043]-[0044]).
Regarding claims 14, 19, the reference further teach wherein the network device is a network data analytics network element, and the second network device is a control plane network element or a database network element (Mildh et al.: see Figs. 10-12; para [0061]-[0069]).
Regarding claim 16, the reference further teach wherein receive information about one or more network slices that the terminal subscribes to; and determine the target network slice in the first network slice set based on the correspondence between the one or more priorities and the one or more network slices in the first network slice set and the information about the one or more network slices that the terminal subscribes to (Mildh et al.;see Fig. 9; para [0058]-[0060]).
Regarding claim 17, the reference further teach wherein determine, as the target network slice, a network slice with a highest priority in one or more network slices comprised in both the Mildh et al.: see Figs. 13-14; para [0070]-[0078]).
Regarding claims 1, 3-6, 9, they are method claims corresponding to the apparatus claims examined above.  Therefore, claims 1, 3-6, 9 are analyzed and rejected as previously discussed with respect to claims 10, 12-17, 19.
One skilled in the art would have recognized the need for effectively and efficiently facilitating network slice selection process to serve an application, and would have applied Park’s teaching for selecting a network node capable of supporting slice/service requested by a user equipment (UE) into Mildh' s method for performing network slicing in a communication system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Park’s method for selecting network node in wireless communication system and device therefor into Mildh's access to a communication system employing network slicing based on pre-configured access category with the motivation being to provide a system and apparatus for selecting a better network slice to serve an application in communication networks.
Allowable Subject Matter
7.	Claims 2, 7, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the obtaining, by the
first network device, the one or more priorities of the one or more network slices in the
first network slice set for providing the service to the application comprises: obtaining, by the first network device, service experience of a first network slice serving the application; and 
 Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Faccin et al. (US#10,638,367) show the prioritizing incompatible network.
The Baek et al. (US#10,798,761) is cited to show method for establishing protocol data unit session in communication system.
The Chun (US#2021/0112513) is cited to show the method and UE for transmitting registration request to network, and network device for receiving registration request. 
The Duan et al. (US#2020/0077327) is cited to show the service processing device. 
The Lu et al. (US#11,038,972) is cited to show service providing method and system.
The Hu et al. (US#10,880,747) show the network slice allocation method, system.
The Jin et al. (US#10,757,624) is cited to show the communication method, access network device, and core network device.

The Shimojou et al. (US#10,652,813) show the slice management system, method.
    
10.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms 
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

12.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
09/03/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477